DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 02/12/2021.  Claim1-6, 8-11, 13-16, 18, and 20-22 remain pending in the application. Claims 1-3 are independent. 
Applicant's amendment to claims corrects previous 112 rejections; therefore, previous 112 rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Long Phan on behalf of Attorney Robert Tarcu on 03/04/2021.

The application has been amended as follows: 

Claim 1. (Previously Presented) A server that communicates with a client terminal via a network, the server comprising: 
processing circuitry configured to 
receive, from the client terminal via the network, a request to initiate a session that includes a first verbal conversation using natural language that is in a spoken or textual format, 
extract information during the first verbal conversation, the extracted information being associated with credentials of a user, an environment of the first verbal conversation, and a request to provide a response, 
determine a first verbal conversation context of the first verbal conversation based on the extracted information, 
assign a first verbal conversation context value to the determined first verbal conversation context,
receive a first inquiry during the first verbal conversation, 
process the first inquiry by 
determining a first inquiry context of the first inquiry, 
assigning a first inquiry context value to the determined first inquiry context, 
in response to a difference between the first verbal conversation context value and the first inquiry context value being less than or equal to a first predetermined threshold, determining that the first inquiry context of the first inquiry is related to the first verbal conversation context of the first 
receive a second inquiry, 
process the second inquiry by 
determining a second inquiry context of the second inquiry, 
assigning a second inquiry context value to the determined second inquiry context, 
determining whether the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry based on whether a difference between the first inquiry context value and the second inquiry context value is greater than the first predetermined threshold, 
starting a second conversation in response to determining that the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry, the second conversation including a second verbal conversation context that is different from the first verbal conversation context of the first verbal conversation, the second verbal conversation context having a second verbal conversation context value, and 
after starting the second conversation in response to determining that the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry, generating a second appropriate 
acquire, locally or from an external device, response information based on the generated first appropriate response related to the first verbal conversation or the generated second appropriate response related to the second verbal conversation, 
transmit to the client terminal, via the network, the response information, receive, from the client terminal via the network, a request to end the session, and 
terminate the session with the client terminal, wherein 
the processing circuitry is further configured to generate the first appropriate response related to the first verbal conversation or the second appropriate response related to the second verbal conversation by determining whether a Language System (LS) includes a set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, and 
upon determining the LS includes the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, the processing circuitry is further configured to 
amend an existing entity in the LS by updating at least one association and at least one relationship related to the existing entity in the LS, 
update at least one governing rule for the existing entity in the LS, and 


Claim 2. (Previously Presented) A method performed by an apparatus that communicates with a client terminal via a network, the method comprising: 
receiving, from the client terminal via the network, a request to initiate a session that includes a first verbal conversation using natural language that is in a spoken or textual format; 
extracting information during the first verbal conversation, the extracted information being associated with credentials of a user, an environment of the first verbal conversation, and a request to provide a response; 
determining a first verbal conversation context of the first verbal conversation based on the extracted information; 
assigning a first verbal conversation context value to the determined first verbal conversation context; 
receiving a first inquiry during the verbal conversation; 
processing the first inquiry by 
determining a first inquiry context of the first inquiry; 
assigning a first inquiry context value to the determined first inquiry context; 
in response to a difference between the first verbal conversation context value and the first inquiry context value being less than or equal to a first predetermined threshold, determining that the first inquiry context of the first inquiry is related to the first verbal conversation context of the first verbal 
receiving a second inquiry; 
processing the second inquiry by 
determining a second inquiry context of the second inquiry, 
assigning a second inquiry context value to the determined second inquiry context, 
determining whether the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry based on whether a difference between the first inquiry context value and the second inquiry context value is greater than the first predetermined threshold, 
starting a second conversation in response to determining that the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry, the second conversation including a second verbal conversation context that is different from the first verbal conversation context of the first verbal conversation, the second verbal conversation context having a second verbal conversation context value, and 
after starting the second conversation in response to determining that the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry, generating a second appropriate response related to the second verbal conversation context of the second verbal conversation, 

transmitting to the client terminal, via the network, the response information; 
receiving, from the client terminal via the network, a request to end the session; and terminating the session with the client terminal, wherein 
the generating of the first appropriate response related to the first verbal conversation or the second appropriate response related to the second verbal conversation is performed by determining whether a Language System (LS) includes a set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, and 
upon determining the LS includes the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, 
amending an existing entity in the LS by updating at least one association and at least one relationship related to the existing entity in the LS, 
updating at least one governing rule for the existing entity in the LS, and 
terminating a learning process for the existing entity in the LS.  

Claim 3. (Previously Presented) A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when 
receiving, from the client terminal via the network, a request to initiate a session that includes a first verbal conversation using natural language that is in a spoken or textual format; 
extracting information during the first verbal conversation, the extracted information being associated with credentials of a user, an environment of the first verbal conversation, and a request to provide a response; 
determining a first verbal conversation context of the first verbal conversation based on the extracted information; 
assigning a first verbal conversation context value to the determined first verbal conversation context, 
receiving a first inquiry during the verbal conversation; 
processing the first inquiry by 
determining a first inquiry context of the first inquiry; 
assigning a first inquiry context value to the determined first inquiry context; 
in response to a difference between the first verbal conversation context value and the first inquiry context value being less than or equal to a first predetermined threshold, determining that the first inquiry context of the first inquiry is related to the first verbal conversation context of the first verbal conversation and generating a first appropriate response related to the first verbal conversation context of the first verbal conversation, 

processing the second inquiry by 
determining a second inquiry context of the second inquiry, 
assigning a second inquiry context value to the determined second inquiry context, 
determining whether the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry based on whether a difference between the first inquiry context value and the second inquiry context value is greater than the first predetermined threshold, 
starting a second conversation in response to determining that the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry, the second conversation including a second verbal conversation context that is different from the first verbal conversation context of the first verbal conversation, the second verbal conversation context having a second verbal conversation context value, and 
after starting the second conversation in response to determining that the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry, generating a second appropriate response related to the second verbal conversation context of the second verbal conversation, 
acquiring, locally or from an external device, response information based on the generated first appropriate response related to the first verbal conversation or the generated second appropriate response related to the second verbal conversation; 
transmitting to the client terminal, via the network, the response information; 

terminating the session with the client terminal, wherein 
the generating of the first appropriate response related to the first verbal conversation or the second appropriate response related to the second verbal conversation is performed by determining whether a Language System (LS) includes a set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, and 
upon determining the LS includes the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation,  
amending an existing entity in the LS by updating at least one association and at least one relationship related to the existing entity in the LS, 
updating at least one governing rule for the existing entity in the LS, and 
terminating a learning process for the existing entity in the LS.  

Claim 4. (Previously Presented) The server according to claim 1, wherein the processing circuitry is further configured to transmit to the client terminal, via the network, an acknowledgment that the session will end.  

Claim 5. (Previously Presented) The server according to claim 1, wherein the processing circuitry is further configured to 


Claim 6. (Previously Presented) The server according to claim 5, wherein 
the recording comprises a plurality of portions, and 
the processing circuitry is further configured to separate each of the plurality of portions of the recording based on the first verbal conversation context of the first verbal conversation.

Claim 7. (Canceled).  

Claim 8. (Previously Presented) The server according to claim 1, wherein upon determining the LS does not include the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, the processing circuitry is further configured to 
define a first entity in the LS, 
define at least one association and at least one relationship related to the first entity in the LS, and 
define at least one governing rule for the first entity in the LS.  

Claim 9. (Previously Presented) The method according to claim 2, further comprising: transmitting to the client terminal, via the network, an acknowledgment that the session will end.  

Claim 10. (Previously Presented) The method according to claim 2, further comprising: 
storing a text or audio recording of the session to a memory.  

Claim 11. (Previously Presented) The method according to claim 10, wherein 
the recording comprises a plurality of portions, and 
the method further comprises separating each of the plurality of portions of the recording based on the first verbal conversation context of the first verbal conversation.

Claim 12. (Canceled).  

Claim 13. (Previously Presented) The method according to claim 2, further comprising upon determining the LS does not include the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation: 
defining a first entity in the LS; 
defining at least one association and at least one relationship related to the first entity in the LS; and 
defining at least one governing rule for the first entity in the LS.

Claim 14. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3, the method further comprising: 


Claim 15. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3, the method further comprising: 
storing a text or audio recording of the session to a memory.  

Claim 16. (Previously Presented) The non-transitory computer-readable storage medium according to claim 15, wherein 
the recording comprises a plurality of portions, and 
the method further comprises separating each of the plurality of portions of the recording based on the first verbal conversation context of the first verbal conversation.  

Claim 17. (Canceled).  

Claim 18. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3, the method further comprising
upon determining the LS does not include the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation: 
defining a first entity in the LS; 

defining at least one governing rule for the first entity in the LS.  

Claim 19. (Canceled)  

Claim 20. (Currently Amended) The server according to claim [[3]] 1, wherein upon determining the LS includes the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, and upon determining the LS does not include a second entity related to the existing entity, the processing circuitry is further configured to 
define the second entity in the LS, define at least one association and at least one relationship related to both the existing entity and the second entity in the LS, and 
define at least one governing rule for the second entity in the LS.  

Claim 21. (Previously Presented) The method according to claim 2, further comprising, upon determining the LS includes the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, and upon determining the LS does not include a second entity related to the existing entity, the processing circuitry is further configured to 
defining the second entity in the LS, 

defining at least one governing rule for the second entity in the LS.  

Claim 22. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3, the method further comprising, upon determining the LS includes the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, and upon determining the LS does not include a second entity related to the existing entity: 
defining the second entity in the LS, 
defining at least one association and at least one relationship related to both the existing entity and the second entity in the LS, and 
defining at least one governing rule for the second entity in the LS.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1, 2, and 3, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "a method performed by an apparatus/a server/a computer with a non-transitory computer-readable storage medium that communicates with a client terminal via a network, the method comprising: receiving, from the client terminal via the network, a request to initiate a session that includes a first verbal conversation using natural language that is in a spoken or textual format; extracting information during the first verbal conversation, the extracted information being associated with credentials of a user, an environment of the first verbal conversation, and a request to provide a response; determining a first verbal conversation context of the first verbal conversation based on the extracted information; assigning a first verbal conversation context value to the determined first verbal conversation context; receiving a first inquiry during the verbal conversation; processing the first inquiry by determining a first inquiry context of the first inquiry; assigning a first inquiry context value to the determined first inquiry context; in response to a difference between the first verbal conversation context value and the first inquiry context value being less than or equal to a first predetermined threshold, determining that the first inquiry context of the first inquiry is related to the first verbal conversation context of the first verbal conversation and generating a first appropriate response related to the first verbal conversation context of the first verbal conversation; receiving a second inquiry; processing the second inquiry by determining a second inquiry context of the second inquiry, assigning a second inquiry context value to the determined second inquiry context, determining whether the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry based on whether a difference between the first inquiry context value and the second inquiry context value is greater than the first predetermined threshold, starting a second conversation in response to determining that the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry, the second conversation including a second verbal conversation context that is different from the first verbal conversation context of the first verbal conversation, the second verbal conversation context having a second verbal conversation context value, and after starting the second conversation in response to determining that the second inquiry context of the second inquiry is unrelated to the first inquiry context of the first inquiry, generating a second appropriate response related to the second verbal conversation context of the second verbal conversation, acquiring, locally or from an external device, response information based on the generated first appropriate response related to the first verbal conversation or the generated second appropriate response related to the second verbal conversation; transmitting to the client terminal, via the network, the response information; receiving, from the client terminal via the network, a request to end the session; and terminating the session with the client terminal, wherein the generating of the first appropriate response related to the first verbal conversation or the second appropriate response related to the second verbal conversation is performed by determining whether a Language System (LS) includes a set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, and upon determining the LS includes the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, amending an existing entity in the LS by updating at least one association and at least one relationship related to the existing entity in the LS, updating at least one governing rule for the existing entity in the LS, and terminating a learning process for the existing entity in the LS"  when interpreted as a whole.

Tran (US 2014/0244686 A1, published on 08/24/2014) teaches determining whether a second request is related/unrelated to a previous request based on whether there is a large/low correlation (i.e., low/large difference) between the current intent object extracted from current request and the last merged context object extracted from previous requests; i.e., it must have a predetermined threshold to indicate whether there is large/low correlation (i.e., low/large difference) between the current request and previous requests (Tran, Figures 31-32; paragraphs [0178]-[0199]).  Trans also teaches that the conversion manager 344 determines whether a second request is related to a previous request; when there is no/low relationship between the current request and the last merged request, a context switch is generated and a new conversation will be started (Tran, 3110 → 3112 in Figure 31; 3240 → 3242 in Figure 32; paragraphs [0091], [0178], and [0198]).  Tran also teaches that given two intent objects, the second intent may be classified as either a refinement of the first intent or a completely new intent for which a new conversation (context switching) may be performed (Tran, paragraph [0204]). Trans also discloses allowing the learning dictionary 2522 to be adjusted by using the learning dictionary 2522 interactivity with the requesting system 
MILLER et al. (US 2019/0005021 A1, filed on 06/29/2017) disclose that a communication session (CS) context model learner may generate, update, and/or train a CS context natural language model (MILLER, paragraph [0098]).
ALTAF et al. (US 2018/0225365 A1, filed on 02/08/2017) discloses presenting a chat bot series of dialog questions in response to determining that a query topic identified from analyzing the text content meets a threshold relevancy using natural language processing (ALTAF, ABSTRACT; paragraphs [0053]-[0056]) and further discloses identifying an updated topic from the query text string input and triggering different chat bot series of questions (ALTAF, paragraph [0069]).
Elson et al. (US 2018 / 0232436 A1, with priority date on 02/16/2017) discloses that an electronic assistant tracks a dialog state for each path of a dialog beam and is able to backtrack or start a new path for the dialog as additional input changes the context of the dialog (Elson, paragraphs [0018] and [0042]-[0044]).
Di Fabbrizio et al. (US 8.204,751 B1, issued on 06/19/2012) discloses determining with a data-driven machine learning approach whether the user input begins a new topic or is associated with a previous conversation context and if the received question is associated with the existing topic, then generating a response to the user input using information associated with the user input and any previous user input associated with the existing topic (Di Fabbrizio, Col. 12, lines 1-14) and further 
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "upon determining the LS includes the set of defined phrases or utterances related to the first verbal conversation context of the first verbal conversation or the second verbal conversation context of the second verbal conversation, amending an existing entity in the LS by updating at least one association and at least one relationship related to the existing entity in the LS, updating at least one governing rule for the existing entity in the LS, and terminating a learning process for the existing entity in the LS" when combining with all other limitations of the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175